UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-7169



HAROLD SMITH,

                                              Plaintiff - Appellant,

          versus


JOHN D. LEDFORD, Sheriff; JAMES HARWOOD,
Captain; DENNY GOFORTH, Chief Deputy; EDDIE
RICE, Jail Administrator,

                                            Defendants - Appellees.


Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Graham C. Mullen, Senior
District Judge. (1:06-cv-00152)


Submitted: October 17, 2006                 Decided: October 24, 2006



Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Harold Smith, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Harold Smith appeals the district court’s orders denying

relief on his 42 U.S.C. § 1983 (2000) complaint and denying his

motion for reconsideration.     We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated

by   the   district   court.   Smith   v.   Ledford,   No.   1:06-cv-00152

(W.D.N.C. May 22, 2006, June 19, 2006).          We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                  AFFIRMED




                                 - 2 -